Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 10, 2018

                                      No. 04-18-00629-CR

                                    Kevin Apolinar JOHNS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR2450
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER
        Appellant filed a notice of appeal in each of these appeals. In appeal number 04-18-
00629-CR, appellant is appealing the trial court’s judgment in trial court cause number
2017CR2450 sentencing appellant to fifteen years’ imprisonment in accordance with a plea
bargain agreement; however, the trial court’s certification states “matters were raised by written
motion filed and ruled on before trial and not withdrawn or waived, and the defendant has the
right of appeal.” The plea bargain agreement states that trial court cause number 2017CR2451
was taken into consideration.

        In appeal number 04-18-00630-CR, appellant appears to be appealing the trial court’s
order dismissing the underlying trial court cause number 2017CR2451. The clerk’s record does
not, however, contain a trial court’s certification. Rule 25.2(d) of the Texas Rules of Appellate
Procedure provides, “The appeal must be dismissed if a certification that shows the defendant
has a right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.
25.2(d). It is therefore ORDERED that appeal number 04-18-00630-CR will be dismissed
pursuant to rule 25.2(d) of the Texas Rules of Appellate Procedure unless appellant causes a trial
court certification to be filed by October 23, 2018, showing appellant has the right of appeal. See
TEX. R. APP. P. 25.2(d).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court